Exhibit 10.3

 

AXIS CAPITAL HOLDINGS LIMITED

 

LONG-TERM EQUITY COMPENSATION PLAN

 

 

Restricted Stock Agreement

 

 

You (the “Participant”) have been granted a restricted stock award (the “Award”)
of ordinary shares, par value $0.0125 per share (“Share”), of AXIS Capital
Holdings Limited, a Bermuda company (the “Company”), pursuant to the AXIS
Capital Holdings Limited 2003 Long-Term Equity Compensation Plan (the “Plan”). 
The date of grant of the Award (the “Award Date”) and the number of Shares
subject to the Award (the “Award Shares”) are as set forth in your restricted
stock account maintained on the Smith Barney Benefit Access website or such
other website as may be designated by the Committee (“Benefit Access”).

 

By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Agreement (the “Agreement”).

 

This Agreement amends and supercedes in its entirety the restricted stock option
agreements with respect to restricted stock awarded to the Participant on
January 2, 2004 and January 13, 2005.  This Agreement is effective on
December 31, 2005.

 


1.             GRANT OF RESTRICTED STOCK.


 


(A)           AWARD.  ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
THE COMPANY HEREBY GRANTS TO THE PARTICIPANT ON THE AWARD DATE THE AWARD SHARES.


 


(B)           PLAN AND DEFINED TERMS. THE AWARD IS GRANTED PURSUANT TO THE PLAN,
A COPY OF WHICH THE PARTICIPANT ACKNOWLEDGES HAVING RECEIVED.  THE TERMS AND
PROVISIONS OF THE PLAN ARE INCORPORATED INTO THIS AGREEMENT BY THIS REFERENCE. 
ALL CAPITALIZED TERMS THAT ARE USED IN THIS AGREEMENT AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN.


 


2.             ISSUANCE OF SHARES.


 

Subject to Section 4, the Shares subject to the Award will be issued to the
Participant and generally shall have the rights and privileges of a shareholder
of the Company as to such Shares.

 


3.             PERIOD OF RESTRICTION.


 

The Shares subject to the Award shall be restricted during the period (the
“Period of Restriction”) commencing on the Award Date and expiring on the first
to occur of:

 

--------------------------------------------------------------------------------


 


(A)           THE DATE THREE YEARS AFTER THE AWARD DATE;


 


(B)           THE PARTICIPANT’S DEATH OR PERMANENT DISABILITY; OR


 


(C)           A CHANGE IN CONTROL.


 


4.             RESTRICTIONS, VOTING RIGHTS AND DIVIDENDS.

 


(A)           RESTRICTIONS.  DURING THE PERIOD OF RESTRICTION, THE FOLLOWING
RESTRICTIONS SHALL APPLY: (I) THE SHARES SUBJECT TO THE AWARD MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED AND
(II) THE STOCK CERTIFICATES, IF ANY, REPRESENTING THE SHARES SUBJECT TO THE
AWARD SHALL BE DEPOSITED WITH THE COMPANY OR AS THE COMMITTEE MAY OTHERWISE
DIRECT AND THE PARTICIPANT SHALL NOT BE ENTITLED TO DELIVERY OF A STOCK
CERTIFICATE.


 


(B)           VOTING RIGHTS.  PARTICIPANT SHALL BE ENTITLED TO EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THE SHARES DURING THE PERIOD OF RESTRICTION.


 


(C)           DIVIDENDS.  DIVIDENDS MAY BE PAID TO PARTICIPANT WITH RESPECT TO
THE SHARES DURING THE PERIOD OF RESTRICTION AS DETERMINED FROM TIME TO TIME BY
THE COMMITTEE.  ANY DIVIDENDS PAID WITH RESPECT TO THE SHARES DURING THE PERIOD
OF RESTRICTION WILL BE HELD BY THE COMPANY, OR A DEPOSITORY APPOINTED BY THE
COMMITTEE, FOR THE PARTICIPANT’S ACCOUNT, AND INTEREST MAY BE PAID ON THE AMOUNT
OF CASH DIVIDENDS HELD AT A RATE AND SUBJECT TO SUCH TERMS AS MAY BE DETERMINED
BY THE COMMITTEE.  ALL CASH OR SHARE DIVIDENDS SO HELD, AND ANY INTEREST SO
PAID, SHALL INITIALLY BE SUBJECT TO FORFEITURE AS SET FORTH IN
SUBSECTION 4(A) BUT SHALL BECOME NON-FORFEITABLE AND PAYABLE AT UPON THE
EXPIRATION OR TERMINATION OF THE PERIOD OF RESTRICTION.


 


(D)           LEAVES OF ABSENCE.  FOR ANY PURPOSE UNDER THIS AGREEMENT,
EMPLOYMENT SHALL BE DEEMED TO CONTINUE WHILE THE PARTICIPANT IS ON A BONA FIDE
LEAVE OF ABSENCE, IF SUCH LEAVE WAS APPROVED BY THE COMPANY IN WRITING AND IF
CONTINUED CREDITING OF EMPLOYMENT FOR SUCH PURPOSE IS EXPRESSLY REQUIRED BY THE
TERMS OF SUCH LEAVE OR BY APPLICABLE LAW (AS DETERMINED BY THE COMPANY).


 


5.             RESTRICTIONS ON TRANSFER.

 


(A)           TRANSFER RESTRICTIONS.  REGARDLESS OF WHETHER THE OFFERING AND
SALE OF SHARES UNDER THE PLAN HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR OTHERWISE, THE COMPANY, IN ITS
SOLE DISCRETION, MAY IMPOSE RESTRICTIONS UPON THE SALE, PLEDGE OR OTHER TRANSFER
OF SUCH SHARES (INCLUDING THE PLACEMENT OF APPROPRIATE LEGENDS ON STOCK
CERTIFICATES OR THE IMPOSITION OF STOP-TRANSFER INSTRUCTIONS) IF, IN THE
JUDGMENT OF THE COMPANY, SUCH RESTRICTIONS ARE NECESSARY OR DESIRABLE IN ORDER
TO ACHIEVE COMPLIANCE WITH THE COMPANY’S BYE-LAWS, THE SECURITIES ACT, THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, THE SECURITIES LAWS OF ANY COUNTRY
OR STATE OR ANY OTHER APPLICABLE LAW, RULE OR REGULATION.


 


(B)           LEGENDS.  ALL CERTIFICATES EVIDENCING SHARES ISSUED UNDER THIS
AGREEMENT SHALL BEAR SUCH RESTRICTIVE LEGENDS AS ARE REQUIRED OR DEEMED
ADVISABLE BY THE COMPANY UNDER THE PROVISIONS OF ANY APPLICABLE LAW, RULE OR
REGULATION.  IF, IN THE OPINION OF THE COMPANY AND ITS

 

2

--------------------------------------------------------------------------------


 


COUNSEL, ANY LEGEND PLACED ON A STOCK CERTIFICATE REPRESENTING SHARES ISSUED
UNDER THIS AGREEMENT IS NO LONGER REQUIRED, THE HOLDER OF SUCH CERTIFICATE SHALL
BE ENTITLED TO EXCHANGE SUCH CERTIFICATE FOR A CERTIFICATE REPRESENTING THE SAME
NUMBER OF SHARES BUT WITHOUT SUCH LEGEND.


 


6.             MISCELLANEOUS PROVISIONS.

 


(A)           BYE-LAWS.  ALL SHARES ACQUIRED PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO ANY APPLICABLE RESTRICTIONS CONTAINED IN THE COMPANY’S BYE-LAWS.


 


(B)           NO RETENTION RIGHTS.  NOTHING IN THIS AGREEMENT OR IN THE PLAN
SHALL CONFER UPON THE PARTICIPANT ANY RIGHT TO CONTINUE EMPLOYMENT FOR ANY
PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY
THE RIGHTS OF THE COMPANY OR ANY AFFILIATE EMPLOYING OR RETAINING THE
PARTICIPANT OR OF THE PARTICIPANT, WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY
EACH, TO TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR
WITHOUT CAUSE.


 


(C)           NOTICE.  ANY NOTICE REQUIRED BY THE TERMS OF THIS AGREEMENT SHALL
BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVE UPON DELIVERY BY HAND, UPON
DELIVERY BY REPUTABLE EXPRESS COURIER OR, IF THE RECIPIENT IS LOCATED IN THE
UNITED STATES, UPON DEPOSIT WITH THE UNITED STATES POSTAL SERVICE, BY REGISTERED
OR CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID.  NOTICE SHALL BE ADDRESSED TO
THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE AND TO THE PARTICIPANT AT THE
ADDRESS THAT HE OR SHE MOST RECENTLY PROVIDED IN WRITING TO THE COMPANY.


 


(D)           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF BERMUDA.


 


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(F)            MODIFICATION OR AMENDMENT.  THIS AGREEMENT MAY ONLY BE MODIFIED
OR AMENDED BY WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO; PROVIDED, THAT
THE ADJUSTMENTS PERMITTED PURSUANT TO SECTION 4.2 OF THE PLAN MAY BE MADE
WITHOUT SUCH WRITTEN AGREEMENT.


 


(G)           SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT SHALL
BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL
NOT AFFECT THE REMAINING PROVISIONS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.

 

3

--------------------------------------------------------------------------------


 

AXIS CAPITAL HOLDINGS LIMITED

LONG-TERM EQUITY COMPENSATION PLAN

 

Nonqualified Stock Option Agreement

 

You (the “Optionee”) have been granted an option (the “Option”) to purchase
ordinary shares, par value $0.0125 per share (“Share”), of AXIS Capital Holdings
Limited, a Bermuda company (the “Company”), pursuant to the AXIS Capital
Holdings Limited 2003 Long-Term Equity Compensation Plan (the “Plan”).  The date
of grant of the Option (the “Grant Date”), the number of Shares subject to the
Option (the “Option Shares”), the exercise price of the Option (the “Grant
Price”) and the expiration date of the Option (the “Expiration Date”) are set
forth in your stock option account maintained on the Smith Barney Benefit Access
website or such other website as may be designated by the Committee (“Benefit
Access”).

 

By your acceptance of the grant of the Option on Benefit Access, you agree that
the Option is granted under and governed by the terms and conditions of the Plan
and this Stock Option Agreement (the “Agreement”).

 

This Agreement amends and supercedes in its entirety the nonqualified stock
option agreements with respect to options granted to the Optionee on January 2,
2004 and January 13, 2005.  This Agreement is effective on December 31, 2005.

 


SECTION 1.        GRANT OF OPTION.

 


(A)  OPTION.  ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE
COMPANY GRANTS TO THE OPTIONEE ON THE GRANT DATE THE OPTION TO PURCHASE AT THE
GRANT PRICE THE OPTION SHARES.  THE OPTION IS INTENDED TO BE A NONQUALIFIED
STOCK OPTION.


 


(B)  PLAN AND DEFINED TERMS.  THE OPTION IS GRANTED PURSUANT TO THE PLAN, A COPY
OF WHICH THE OPTIONEE ACKNOWLEDGES HAVING RECEIVED.  THE TERMS AND PROVISIONS OF
THE PLAN ARE INCORPORATED INTO THIS AGREEMENT BY THIS REFERENCE.  ALL
CAPITALIZED TERMS THAT ARE USED IN THIS AGREEMENT AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN.

 


SECTION 2.        RIGHT TO EXERCISE.


 

The Optionee may exercise all or part of the Option at any time before its
expiration to the extent that the Option is vested.  The Option vests in three
equal installments on the first, second and third anniversary of the Grant Date:
provided, that all installments shall vest, if earlier, on June 30, 2006.  In
addition, the Option shall become 100% vested upon Optionee’s

 

1

--------------------------------------------------------------------------------


 

death or permanent Disability and upon a Change of Control.  The exercise
procedures set forth in Section 6.6 of the Plan shall govern the exercise of the
Option.

 


SECTION 3.        ISSUANCE OF SHARES.


 

Subject to Section 5, after the Option has been exercised and payment for the
full amount of the Exercise Price has been received, the Shares as to which the
Option has been exercised will be issued to the Optionee.

 


SECTION 4.        TERM AND EXPIRATION.


 


(A)  BASIC TERM.  SUBJECT TO EARLIER TERMINATION PURSUANT TO THE TERMS HEREOF,
THE OPTION SHALL EXPIRE ON THE EXPIRATION DATE, WHICH DATE IS 10 YEARS AFTER THE
GRANT DATE.


 


(B)  EXPIRATION.  THE OPTION SHALL EXPIRE IMMEDIATELY UPON THE EARLIEST OF THE
FOLLOWING OCCASIONS:

 


(I)         THE EXPIRATION DATE AS SET FORTH IN SUBSECTION 4(A); OR


 


(II)        SEPTEMBER 30, 2006.


 


(C)  PERSONAL REPRESENTATIVE.  IF THE OPTIONEE DIES BEFORE THE EXPIRATION OF THE
OPTION, ALL OR PART OF THIS OPTION MAY BE EXERCISED PRIOR TO EXPIRATION BY THE
PERSONAL REPRESENTATIVE OF THE OPTIONEE OR BY ANY PERSON WHO HAS ACQUIRED THE
OPTION DIRECTLY FROM THE OPTIONEE BY WILL, BEQUEST OR INHERITANCE, BUT ONLY TO
THE EXTENT THAT THE OPTION WAS VESTED AT THE TIME OF DEATH.


 


(D)  LEAVES OF ABSENCE.  FOR ANY PURPOSE UNDER THIS AGREEMENT, EMPLOYMENT SHALL
BE DEEMED TO CONTINUE WHILE THE OPTIONEE IS ON A BONA FIDE LEAVE OF ABSENCE, IF
SUCH LEAVE WAS APPROVED BY THE COMPANY IN WRITING AND IF CONTINUED CREDITING OF
EMPLOYMENT FOR SUCH PURPOSE IS EXPRESSLY REQUIRED BY THE TERMS OF SUCH LEAVE OR
BY APPLICABLE LAW (AS DETERMINED BY THE COMPANY).


 


SECTION 5.        LEGALITY OF INITIAL ISSUANCE.

 

No Shares shall be issued upon the exercise of this Option unless and until the
Company has determined that:

 


(A)  THE DELIVERY OF SUCH SHARES WOULD NOT VIOLATE THE PROVISIONS OF ANY
APPLICABLE LAW, RULE OR REGULATION OR THE COMPANY’S BYE-LAWS; AND


 


(B)  ALL APPLICABLE TAX WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED (OR
ARRANGEMENTS TO SATISFY SUCH OBLIGATIONS HAVE BEEN MADE).

 

2

--------------------------------------------------------------------------------


 


SECTION 6.        RESTRICTIONS ON TRANSFER.


 


(A)  TRANSFER RESTRICTIONS.  REGARDLESS OF WHETHER THE OFFERING AND SALE OF
SHARES UNDER THE PLAN HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR OTHERWISE, THE COMPANY, IN ITS SOLE
DISCRETION, MAY IMPOSE RESTRICTIONS UPON THE SALE, PLEDGE OR OTHER TRANSFER OF
SUCH SHARES (INCLUDING THE PLACEMENT OF APPROPRIATE LEGENDS ON STOCK
CERTIFICATES OR THE IMPOSITION OF STOP-TRANSFER INSTRUCTIONS) IF, IN THE
JUDGMENT OF THE COMPANY, SUCH RESTRICTIONS ARE NECESSARY OR DESIRABLE IN ORDER
TO ACHIEVE COMPLIANCE WITH THE COMPANY’S BYE-LAWS, THE SECURITIES ACT, THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, THE SECURITIES LAWS OF ANY COUNTRY
OR STATE OR ANY OTHER APPLICABLE LAW, RULE OR REGULATION.


 


(B)  LEGENDS.  ALL CERTIFICATES EVIDENCING SHARES PURCHASED UNDER THIS AGREEMENT
SHALL BEAR SUCH RESTRICTIVE LEGENDS AS ARE REQUIRED OR DEEMED ADVISABLE BY THE
COMPANY UNDER THE PROVISIONS OF ANY APPLICABLE LAW, RULE OR REGULATION.  IF, IN
THE OPINION OF THE COMPANY AND ITS COUNSEL, ANY LEGEND PLACED ON A STOCK
CERTIFICATE REPRESENTING SHARES SOLD UNDER THIS AGREEMENT IS NO LONGER REQUIRED,
THE HOLDER OF SUCH CERTIFICATE SHALL BE ENTITLED TO EXCHANGE SUCH CERTIFICATE
FOR A CERTIFICATE REPRESENTING THE SAME NUMBER OF SHARES BUT WITHOUT SUCH
LEGEND.


 


SECTION 7.        MISCELLANEOUS PROVISIONS.


 


(A)  RIGHTS AS A SHAREHOLDER.  NEITHER THE OPTIONEE NOR THE OPTIONEE’S
REPRESENTATIVE SHALL HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES
SUBJECT TO THE OPTION UNTIL THE OPTION HAS BEEN EXERCISED AND SHARES HAVE BEEN
ISSUED TO THE OPTIONEE OR REPRESENTATIVE, AS THE CASE MAY BE.


 


(B)  BYE-LAWS.  ALL SHARES ACQUIRED PURSUANT TO THE OPTION SHALL BE SUBJECT TO
ANY APPLICABLE RESTRICTIONS CONTAINED IN THE COMPANY’S BYE-LAWS.


 


(C)  NO RETENTION RIGHTS.  NOTHING IN THIS AGREEMENT OR IN THE PLAN SHALL CONFER
UPON THE OPTIONEE ANY RIGHT TO CONTINUE EMPLOYMENT FOR ANY PERIOD OF SPECIFIC
DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY OR ANY AFFILIATE EMPLOYING OR RETAINING THE OPTIONEE OR OF THE OPTIONEE,
WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE HIS OR HER
EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


(D)  NOTICE.  ANY NOTICE REQUIRED BY THE TERMS OF THIS AGREEMENT SHALL BE GIVEN
IN WRITING AND SHALL BE DEEMED EFFECTIVE UPON DELIVERY BY HAND, UPON DELIVERY BY
REPUTABLE EXPRESS COURIER OR, IF THE RECIPIENT IS LOCATED IN THE UNITED STATES,
UPON DEPOSIT WITH THE UNITED STATES POSTAL SERVICE, BY REGISTERED OR CERTIFIED
MAIL, WITH POSTAGE AND FEES PREPAID.  NOTICE SHALL BE ADDRESSED TO THE COMPANY
AT ITS PRINCIPAL EXECUTIVE OFFICE AND TO THE OPTIONEE AT THE ADDRESS THAT HE OR
SHE MOST RECENTLY PROVIDED IN WRITING TO THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


(E)  CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF BERMUDA.


 


(F)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)  MODIFICATION OR AMENDMENT.  THIS AGREEMENT MAY ONLY BE MODIFIED OR AMENDED
BY WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO; PROVIDED, THAT THE
ADJUSTMENTS PERMITTED PURSUANT TO SECTION 4.2 OF THE PLAN MAY BE MADE WITHOUT
SUCH WRITTEN AGREEMENT.


 


(H)  SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PROVISIONS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.

 

4

--------------------------------------------------------------------------------